        Case 2:20-cv-03504-JMY Document 9 Filed 08/03/20 Page 1 of 12




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                   :
LATOYA GILLIAM and KAYLA McCROBIE, :
individually and on behalf of all others similarly :
situated,                                          :
                                                   :
       Plaintiffs,                                 : Civil Action No. 2:20-cv-03504-JMY
                                                   :
                      v.                           :
                                                   :
UNITED STATES DEPARTMENT OF                        :
AGRICULTURE and                                    :
GEORGE ERVIN PERDUE III, in his official :
capacity as Secretary of the United States         :
Department of Agriculture,                         :
                                                   :
       Defendants.                                 :
                                                   :



        Amended Exhibit 13 to Plaintiffs'
       Motion for Preliminary Injunction
         Case 2:20-cv-03504-JMY Document 9 Filed 08/03/20 Page 2 of 12




                                   Declaration of Ann Sanders
I, Ann Sanders, hereby declare under penalty of perjury that the following facts are true and
correct:
1. My name is Ann Sanders. I am the Public Policy Advocate at Just Harvest. Just Harvest is a
non-profit organization that educates, empowers and mobilizes people to eliminate hunger,
poverty, and economic injustice in our communities by influencing public policy, engaging in
advocacy, and connecting people to public benefits. We are based in Pittsburgh, at 16 Terminal
Way, Pittsburgh, PA 15219, and are Southwestern Pennsylvania’s recognized authority on
hunger and poverty issues. We promote economic justice in public policy at every level of
government through both legislative and administrative processes. For over 30 years Just Harvest
has worked to ensure that School Breakfast, WIC, SNAP, farmer’s market and nutritional
programs, and other forms of assistance are available to people who are struggling to get by.
Just Harvest has been instrumental in the development of the Pittsburgh Food Policy Council and
the Southwestern PA Food Security Partnership. Just Harvest has researched and issued reports
on hunger in Allegheny County, and a Welfare Rights Handbook, and has won three Victory
Against Hunger awards from the Congressional Hunger Center, the Pennsylvania Public Health
Association’s Rodale Award for Health Promotion, and the Harry Chapin Food Self-Reliance
Award.

2. In addition to policy advocacy and community education about hunger and poverty issues,
Just Harvest operates two community food-access interventions, runs a major SNAP outreach
and enrollment assistance program, provides tax assistance for low-income people, and connects
individuals and families to social services and public benefits. Our Fresh Access program
provides electronic transaction capacity at 20 local farmers markets, enabling customers to use
their SNAP (food stamp) benefits with dignity and a lack of stigma. Our Fresh Corners program
works with 10 small “mom-and-pop” grocery stores in food desert neighborhoods to stock and
promote affordable fresh produce for their customers, who otherwise face significant barriers to
accessing healthy food choices. Just Harvest assists households in applying for SNAP and in
navigating through the often complex and intimidating process of eligibility determination. In the
past year, we processed more than 1,000 Food Stamp applications. Our tax preparation services
are among the largest in the region. We also assist people who are having difficulty getting
access to Cash Assistance or other benefits from the Department of Human Services/County
Assistance Offices.

3. I have been involved with Just Harvest since 2007, when I was an intern from the School of
Social Work. Over the years, I have worked at Just Harvest as a tax preparer, a food stamp
specialist, and volunteer coordinator before becoming Public Policy Advocate. I have seen first-
hand the critical importance of SNAP and also how inadequate it is for many households. When
working with families who are trying to apply for benefits for the first time, many are surprised
at how low the benefits are and ask for the number for a food pantry. This was especially true
when I was working as a food stamp specialist during the 2009 recession, newly unemployed
families who were used to having money for food were very surprised at how little they were
             Case 2:20-cv-03504-JMY Document 9 Filed 08/03/20 Page 3 of 12




expected to spend on food and still have enough to eat. I imagine that families experiencing this
economic shock for the first time now are also wondering how they will feed their families on
such low benefits.

4. At Just Harvest, we also often get calls for people asking to check to see if there is a way to
increase their SNAP benefits. Sometimes they have an expense that has not been deducted, and
we can help them report that expense. However, many times it is that they are getting the correct
amount, but the amount they are receiving is not enough to help them make ends meet. For most
households, their SNAP amount is insufficient to provide an adequate supplement to their
budget. Most families acknowledge that they will continue to use food pantries to supplement
their benefits as they are not enough to carry them through the month.

5. Families in our region who are very low income are being stretched thin. Prior to the
pandemic, paying for transportation in our region was already a challenge. Allegheny County
already has one of the highest priced public transit systems for riders. During this crisis, bus
routes are running less frequently due to lower overall ridership. Those that rely on busses now
are more reliant on even more expensive ride sharing services or jitneys. Other household items
such as cleaning supplies and sanitary products are becoming more expensive. Kids are home all
day and eating, so household’s food budgets are more than usual. The utility bills are higher
because people are home all day and using more electricity and more water. All of these
additional expenses make it harder for low-income families to contribute any money towards
their food budgets.

6. Due to transportation barriers, people are relying more on local corner stores, which
generally charge higher prices than larger supermarkets. So, people are experiencing higher food
costs. Also due to stocking shortages of some items at supermarkets, people often find they have
to go to more than one store to stock up on items - meaning they are also paying out more for
transportation costs.

7. At the maximum SNAP benefit amount, which for one person is $194/month, a person can
budget per meal is $2.14. A household of four receives a maximum benefit of $646 per month –
or $1.79 per meal per person. The average cost of a meal in Allegheny County is $2.34,
according to the Urban Institute’s 2018 study, “How Far Do SNAP Benefits Fall Short of
Covering the Cost of a Meal?”1 There is an $18 shortage for a single person and a $194 shortage
for a family of four. In order to qualify for the maximum SNAP benefit amount, a family has to
show they have no money to pay for food after shelter costs and other expenses are deducted -
and not even all expenses are counted such as transportation or medical costs for non-disabled
household members. For a very low-income household of any size, covering anything extra is an
impossible ask.




1
    https://www.urban.org/does-snap-cover-cost-meal-your-county
         Case 2:20-cv-03504-JMY Document 9 Filed 08/03/20 Page 4 of 12




8. According to data supplied to me by the Pennsylvania Department of Human Services at my
request, 674,462 Pennsylvanians received SNAP benefits in the month of March 2020 but did
not get emergency allotments because they received the maximum allotment. The number of
Pennsylvania SNAP recipients who did not get emergency allotments in April 2020 was
728,118. I have attached the data I received from DHS with these statistics, along with the cover
email accompanying the data, to this declaration.

9. According to the data supplied by DHS, in the month of April 2020, 56.5% of people who did
not receive emergency allotments in April 2020 because they were already receiving the
maximum benefit lived in households with children.

10. I have also attached for comparison with the figures DHS supplied to me DHS’s report of
the total number of Pennsylvania SNAP recipients in recent months, which is publicly available
on DHS’s web site at http://listserv.dpw.state.pa.us/Scripts/wa.exe?A1=ind20&L=ma-food-
stamps-and-cash-stats.




_________________________                                  _______________________
Ann Sanders                                                      July 2, 2020
Case 2:20-cv-03504-JMY Document 9 Filed 08/03/20 Page 5 of 12




                                                                1-1
Case 2:20-cv-03504-JMY Document 9 Filed 08/03/20 Page 6 of 12




                                                                1-2
             Case 2:20-cv-03504-JMY Document 9 Filed 08/03/20 Page 7 of 12


Date      NUMBUDGETS NUMPEOPLE
   Mar-20     399,686   674,462
   Apr-20     430,771   728,118




                                                                             1-3
               Case 2:20-cv-03504-JMY Document 9 Filed 08/03/20 Page 8 of 12


               BUDGET
HHSIZE    Mar-20    Apr-20
      1   260,089 279,346
      2    63,043   68,618
      3    40,301   43,708
      4    21,731   23,489
      5     9,312   10,050
      6     3,493     3,758
      7     1,180     1,251
      8       353       371
      9       133       139
     10        40        41
     11        16        17
     12         6         6
     13         1         1




                                                                               1-4
               Case 2:20-cv-03504-JMY Document 9 Filed 08/03/20 Page 9 of 12


                                  Mar-20                                  Apr-20
Number of ChildrenNumber of BudgetsNumber of Recipients Number of Budgets Number of Recipients
                0          273,909                294,006           294,710              316,621
                1           59,127                127,011            64,255              138,234
                2           39,037                123,499            42,277              134,071
                3           18,403                 77,426            19,753               83,331
                4            6,460                 34,055             6,854               36,191
                5            1,973                 12,399             2,102               13,253
                6              559                  4,113               591                4,366
                7              148                  1,260               157                1,337
                8               48                    454                47                  444
                9               15                    160                19                  199
               10                6                     67                 5                    59
               11                1                     12                 1                    12




                                                                                                    1-5
              Case 2:20-cv-03504-JMY Document 9 Filed 08/03/20 Page 10 of 12


                                    Mar-20                                 Apr-20
Have Earned IncomeNumber of Budgets Number of Recipients Number of Budgets Number of Recipients
N                             295,187              455,484           335,522              534,076
Y                             104,499              218,978            95,249              194,042




                                                                                                    1-6
                                       Case 2:20-cv-03504-JMY Document 9 Filed 08/03/20 Page 11 of 12


                                                                           Mar-20                                 Apr-20
Highest Head of Household Education Level                Number of Budgets Number of Recipients Number of Budgets Number of Recipients
No formal Education                                                    2,754                4,240             2,896                4,547
Unknown                                                               49,946               71,825            52,062               75,461
First Grade                                                              604                  813               623                  850
Second Grade                                                             379                  522               390                  548
Third Grade                                                              557                  754               572                  780
Fourth Grade                                                             556                  798               581                  842
Fifth Grade                                                              878                1,201               918                1,266
Sixth Grade                                                            1,577                2,291             1,633                2,405
Seventh Grade                                                          1,615                2,286             1,677                2,392
Eighth Grade                                                           4,418                6,732             4,622                7,104
Ninth Grade                                                            8,874               14,616             9,369               15,463
Tenth Grade                                                           18,656               30,813            19,566               32,311
Eleventh Grade                                                        28,264               50,182            30,061               53,237
High School Diploma, GED, Nat External Diploma Program               240,539              413,136           258,774              444,448
Associate's Degree                                                    10,763               20,436            12,418               23,619
Bachelor's Degree                                                      7,459               12,447             8,794               14,548
Graduate Degree                                                        1,586                2,646             1,837                3,096
Other Credentials (degree, certificate, diploma etc)                   9,661               20,844            11,186               23,835
Three years of college completed                                       4,329                7,586             5,192                8,944
College graduate                                                       4,322                7,325             5,394                9,041
Post graduate                                                          1,225                1,941             1,482                2,355
No Data Available                                                        724                1,028               724                1,026




                                                                                                                                           1-7
                                     TABLE 1
                             Case 2:20-cv-03504-JMY Document 9 Filed 08/03/20 Page 12 of 12
                 ELIGIBLE ADULTS AND CHILDREN
       FISCAL YEARS 2009-2010 TO 2018-2019 AND 2019-2020 TO DATE

AVERAGE MONTHLY
 NUMBER DURING
   FISCAL YEAR                MEDICAL          TANF       GA       SNAP

       2009-2010                2,145,056       215,414   64,339   1,526,233
       2010-2011                2,202,274       219,173   67,624   1,725,606
       2011-2012                2,206,561       217,753   68,833   1,824,836
       2012-2013                2,191,652       203,419   10,292   1,810,990
       2013-2014                2,217,825       192,087      379   1,818,144
       2014-2015                2,362,653       185,992      387   1,833,735
       2015-2016                2,694,163       167,019      374   1,879,833
       2016-2017                2,830,300       148,305      457   1,863,169
       2017-2018                2,886,196       131,758      125   1,842,458
       2018-2019                2,869,146       115,384    5,415   1,783,811

2019-2020
July 2019                       2,860,494       109,403   12,025   1,763,259
August                          2,852,801       108,442    8,896   1,763,936
September                       2,839,166       107,907       **   1,755,692
October                         2,834,779       106,128       **   1,752,648
November                        2,831,624       104,185       **   1,750,158
December                        2,835,163       103,451        0   1,743,716
January 2020                    2,838,748       101,829     N/A    1,744,689
February                        2,831,563        98,896     N/A    1,737,459
March                           2,843,814        94,590     N/A    1,754,453
April                           2,893,666        93,461     N/A    1,860,866
May                             2,939,902      105,699*     N/A    1,907,096
June

May 2020 data as of 06-09-20.



                                            *10,493
** Data is suppressed to                    persons are
ensure personally                           from the
identifiable information                    EAP.
is not indirectly revealed                  (Emergency
in instances where there                    Asssistance
are 10 or fewer records.                    Program)




                                                                                              2-1
